Mr. Ci-iiee Justice Hernández
delivered the opinion of the court.
By a public deed of purchase and sale executed on December 31, 1912, and recorded in the Registry of Property of Caguas, Rosa Collazo conveyed to Manuel I. Rivera an urban property, reserving the right to repurchase the same within one year; and Manuel I. Rivera sold the same property to Bartolomé Collazo Diaz, subject to the same right of repurchase, by another deed of April 5, 1913, which was also recorded in the said registry on April 15, 1913.
The said deed of April 5, 1913, having been presented to the Registrar of Property of Caguas in order to secure an entry of the consummation of the sale by reason of the expiration of the time fixed for the redemption of the prop-*601ertv, the registrar refused to make the entry for the reasons stated in the following decision:
“Entry of the consummation of the sale made in the above in-, strument, to wit, deed No. 3, executed before Notary Celestino Be-nitez in Juncos on April 5, 1913, is denied, because the said sale is presumed in law to be a contract of loan for the sum of two hundred and fifty dollars secured by a mortgage on the property sold, inasmuch as the material possession of the property was retained by the vendor, and because it was agreed that interest at the rate of 36 per cent annually, although represented .to be the rental of the property sold, should be paid to the vendee (Act No. 47, Toi Repress Usury, approved April 13, 1916, p. 100). A cautionary notice has been entered, etc.”
This decision has been submitted to our consideration by virtue of an administrative appeal taken therefrom.
We regard the decision appealed from as manifestly erroneous because it violates the provision of section 3 of the ■Civil Code that laws shall not have a retroactive effect unless they expressly so provide, and that in no case shall the retroactive effect of a law operate to the prejudice of rights acquired under previous legislative action. Act No. 47 of April 13, 1916, relied on by the registrar, contains no repealing clause and, therefore, cannot affect a contract entered into prior to its enactment; that is, ‘ one executed on "December 31, 1912.
The decision is also in discord with the principle laid down by the General Directorate of Registries of Spain and by repeated decisions of this court to the effect that when records are once made they are under the protection of the courts, which alone are competent to pass upon their validity. The two deeds of purchase and sale with agreements to reconvey of December 31, 1912, and April 5, 1913, had been recorded in the Registry of Property of Caguas, and as we said in the case of Pérez v. Registrar of Caguas, ante, p. 517, “The appellant having presented in the registry of property the deed of purchase * * * showing that the *602time granted their vendors to repurchase had expired, together with their petition that the consummation of the sale he recorded and it not appearing in the registry that the property was redeemed, the registrar should have entered of record' the consummation of such sale, for this is all that is necessary 16 extinguish the resolutory condition. Decision of the General Directorate of Eegistries of Spain of May 18, 1865.”
The decision appealed from should he

Reversed and record ordered.

Justices Wolf, del Toro, Aldrey and Hutchison concurred-